Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-30-2008

Doe v. C A R S Protection
Precedential or Non-Precedential: Precedential

Docket No. 06-4508




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Doe v. C A R S Protection" (2008). 2008 Decisions. Paper 1083.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1083


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                     PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT
             ___________

             Nos. 06-3625, 06-4508
                 ___________

                  JANE DOE,
            Appellant at No. 06-3625

                       v.

C.A.R.S PROTECTION PLUS, INC.; FRED KOHL
               __________

                  JANE DOE

                       v.

C.A.R.S PROTECTION PLUS, INC.; FRED KOHL


         C.A.R.S Protection Plus, Inc.,
           Appellant at No. 06-4508
                ___________

 On Appeal from the United States District Court
    for the Western District of Pennsylvania

            (D.C. No. 01-cv-02352)
    District Judge: The Honorable Maurice B. Cohill, Jr.
                       ___________

               ARGUED OCTOBER 31, 2007

   BEFORE: RENDELL and NYGAARD, Circuit Judges.
            and McCLURE,* District Judge.

                   (Filed: May 30, 2008)
                        ___________

Gary M. Davis, Esq. (Argued)
428 Forbes Avenue
Suite 1700 Lawyers Building
Pittsburgh, PA 15219
       Counsel for Appellant/Cross Appellee


Robert J. Waine, Esq. (Argued)
C.A.R.S. Protection Plus, Inc.
4431 William Penn Highway
Murrysville, PA 15668
      Counsel for Appellee/Cross Appellant




      *Honorable James F. McClure, Jr., District Judge for the
United States District Court for the Middle District of
Pennsylvania, sitting by designation.

                              2
                          ___________

                  OPINION OF THE COURT
                       ___________

NYGAARD, Circuit Judge.

       Jane Doe sued her former employer, C.A.R.S. Protection

Plus, Inc. (CARS), alleging employment discrimination based

on gender, in violation of Title VII of the Civil Rights Act, 42

U.S.C. § 2000e et seq.         The District Court granted the

employer's motion for summary judgment, finding that Doe had

failed to establish a prima facie case of discrimination. We will

reverse.

                                 I.

       We exercise plenary review over the District Court's

grant of summary judgment and apply the same standard, i.e.,

whether there are any genuine issues of material fact such that

a reasonable jury could return a verdict for the plaintiff. F ED. R.

C IV. P. 56(c); Debiec v. Cabot Corp., 352 F.3d 117, 128 n. 3 (3d
Cir. 2003) (citation omitted). We view the facts of this case in

the light most favorable to the nonmoving party and draw all

inferences in that party's favor. Armbruster v. Unisys Corp., 32

F.3d 768, 777 (3d Cir. 1994).

       In an employment discrimination case, the burden of

persuasion on summary judgment remains unalterably with the

employer as movant. The employer must persuade us that even

if all of the inferences which could reasonably be drawn from

the evidentiary materials of record were viewed in the light most

favorable to the plaintiff, no reasonable jury could find in the

plaintiff's favor. See Sorba v. Pennsylvania Drilling Co., Inc.,

821 F.2d 200, 201-02 (3d Cir. 1987), cert. denied, 484 U.S.

1019 (1988).

                                A.

       CARS does business in several states insuring used cars.

CARS hired Jane Doe as a graphic artist in June 1999. Doe's

                            Page -4-
sister-in-law, Leona Dunnett, was the CARS office manager.

Fred Kohl, Vice-President and part-owner of the company, was

Doe's supervisor. In May of 2000, Doe learned that she was

pregnant. When she told Kohl she was pregnant, she asked

Kohl about making up any time missed for doctor's

appointments. Kohl told Doe they would "play it by ear."

       On Monday, August 7, 2000, Doe's doctor telephoned

her at work to inform her that problems were detected in her

recent blood test and that further tests were necessary. An

amniocentesis test was scheduled for the next day. Kohl was not

in the office on August 7, 2000, so Doe told Leona Dunnett and

Alivia Babich (who was Kohl's personal secretary), that she

needed to be off work on Tuesday, August 8, 2000. Babich

notified Kohl that Doe would be absent.

       The amniocentesis test was not performed on the 8th, but

a sonogram was, and additional tests were scheduled for the

                           Page -5-
following day. Doe's husband telephoned Kohl and informed

him that there were problems with the pregnancy and that the

test would be performed on August 9th. Kohl approved the

absence and said to contact him the next day.

      On Wednesday, August 9th, Doe learned that her baby

had severe deformities and her physician recommended that her

pregnancy be terminated. That afternoon, Doe's husband again

telephoned Kohl and told him that Doe would not be at work the

next day. Kohl approved the absence and asked that Doe’s

husband call him the following day.

      Doe had an additional doctor's appointment on Thursday,

August 10th. Doe's husband testified that he called CARS again

on that Thursday, and first spoke to Leona Dunnett. Then, he

spoke with Kohl and told him that the pregnancy would be

terminated the following day. Doe's husband requested that she

be permitted to take one week of vacation the following week.

                           Page -6-
According to Doe's husband's testimony, Kohl approved the

request for a one-week vacation. Her pregnancy was terminated

on Friday, August 11, 2000. Neither Doe nor her husband called

Kohl over the weekend of August 12th.

       A funeral was arranged for Doe's baby on Wednesday,

August 16th.    Kohl gave Leona Dunnett (the baby's aunt)

permission to take one hour off work to attend the funeral. As

she was leaving for the funeral, Leona noticed Babich packing

up Doe's personal belongings from her desk. After the funeral,

Leona told Doe what she had seen. Doe called Kohl who told

her that she had been discharged.

       After Doe was discharged from her employment at

CARS, she filed a timely charge with the EEOC and was issued

a right-to-sue letter. Doe filed this lawsuit, alleging employment

discrimination based on gender, a violation of Title VII, as

amended by the Pregnancy Discrimination Act (PDA), 42

                            Page -7-
U.S.C. § 2000e(k). Doe maintained that CARS terminated her

employment because she underwent a surgical abortion.

       We note at the outset that Doe does not assert a typical

pregnancy discrimination claim.         She does not claim, for

example, that she was discriminated against because she was

pregnant or that she had been fired while on maternity leave.

Instead, she argues that she was discharged because she

underwent a surgical abortion.          Whether the protections

generally afforded pregnant women under the PDA also extend

to women who have elected to terminate their pregnancies is a

question of first impression in this Circuit.

                               II.

                               A.

       The PDA makes it an “unlawful employment practice for

an employer to discriminate against any of his employees

because he has opposed any practice made an unlawful

                             Page -8-
employment practice by this subchapter.” 42 U.S.C. §

2000e-3(a); see also Curay-Cramer v. Ursuline Acad. of

Wilmington, Delaware, 450 F.3d 130 (3d Cir. 2006). In Curay-

Cramer, the Appellant argued that Title VII's opposition clause

protects any employee who has had an abortion, who

contemplates having an abortion, or who supports the rights of

women who do so. Id. at 134. Although we did not directly

address the question in that case, we pointed to a decision of the

Court of Appeals for the Sixth Circuit with approval:

       We note that the Sixth Circuit Court of Appeals
       has held that “an employer may not discriminate
       against a woman employee because ‘she has
       exercised her right to have an abortion.’ ” Turic v.
       Holland Hospitality, Inc., 85 F.3d 1211, 1214 (6th
       Cir.1996) (quoting H.R. REP. NO. 95-1786
       (1978) (Conf.Rep.), reprinted in 1978
       U.S.C.C.A.N. 4749, 4765-66). Extending that
       principle, the Sixth Circuit further held that an
       employer “cannot take adverse employment
       action against a female employee for merely
       thinking about what she has a right to do.” Id.
       Likewise, the Equal Employment Opportunity

                            Page -9-
       Commission (EEOC) has taken the position that
       it is an unlawful employment practice to fire a
       woman “because she is pregnant or has had an
       abortion.” 29 C.F.R. pt. 1604, App. (1986).

Id. at 134 n.2.

       The PDA states that

       the terms “because of sex” or “on the basis of
       sex” include, but are not limited to, because of or
       on the basis of pregnancy, childbirth, or related
       medical conditions; and women affected by
       pregnancy, childbirth, or related medical
       conditions shall be treated the same for all
       employment-related purposes, including receipt of
       benefits under fringe benefit programs, as other
       persons not so affected but similar in their ability
       or inability to work.

42 U.S.C. § 200e(k). The EEOC guidelines interpreting this

section, to which we give a high degree of deference under

Griggs v. Duke Power, 401 U.S. 424, 433-34 (1971), expressly

state that an abortion is covered by Title VII:

       The basic principle of the [PDA] is that women
       affected by pregnancy and related conditions must
       be treated the same as other applicants and

                            Page -10-
       employees on the basis of their ability or inability
       to work. A woman is therefore protected against
       such practices as being fired ... merely because
       she is pregnant or has had an abortion.

Appendix 29 C.F.R. pt. 1604 App. (1986). Similarly, the

legislative history of section 2000e(k) provides the following

guidance:

       Because [the PDA] applies to all situations in
       which women are “affected by pregnancy,
       childbirth, and related medical conditions,” its
       basic language covers women who chose to
       terminate their pregnancies. Thus, no employer
       may, for example, fire or refuse to hire a woman
       simply because she has exercised her right to have
       an abortion.

H.R. Conf. Rep. No. 95-1786 at 4 (1978) as reprinted in 95th

Cong., 2d Sess. 4, 1978 U.S.C.C.A.N. 4749, 4766. Clearly, the

plain language of the statute, together with the legislative history

and the EEOC guidelines, support a conclusion that an employer

may not discriminate against a woman employee because she



                             Page -11-
has exercised her right to have an abortion. We now hold that

the term “related medical conditions” includes an abortion.

                               B.

         We turn now to Doe’s pregnancy discrimination claims.

As earlier noted, Title VII prohibits employment discrimination

based on an individual’s sex. 42 U.S.C. § 2000e-2(a). The

prohibition is breached “wherever an employee’s pregnancy [or

related medical condition] is a motivating factor for the

employer’s adverse employment decision.” In re: Carnegie Ctr.

Assoc., 129 F.3d 290, 294 (3d Cir. 1997). The PDA does not,

however, require preferential treatment for pregnant employees.

Instead, it mandates that employers treat pregnant employees the

same as non-pregnant employees who are similarly situated with

respect to their ability to work. Id. at 297; see also Tysinger v.

Police Dept. City of Zanesville, 463 F.3d 569, 575 (6th Cir.

2006).

                            Page -12-
       Disparate treatment discrimination is proven by either

using direct evidence of intent to discriminate or using indirect

evidence from which a court could infer intent to discriminate.

Doe   supports    her   claim   with    evidence   from    which

discrimination may be inferred. We therefore use the familiar

McDonnell Douglas burden-shifting framework to analyze her

Title VII pregnancy discrimination claims. McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973). Under this analysis,

the employee must first establish a prima facie case. If the

employee is able to present such a case, then the burden shifts to

the employer to provide a legitimate, nondiscriminatory reason

for its adverse employment decision. If the employer is able to

do so, the burden shifts back to the employee, who, to defeat a

motion for summary judgment, must show that the employer's

articulated reason was a pretext for intentional discrimination.



                            Page -13-
       The District Court recited a correct précis of a prima

facie case of gender discrimination.      It did not, however,

acknowledge the “uniqueness” of pregnancy discrimination

cases and instead, incorrectly treated Doe’s claims as if they

were an ordinary case of gender discrimination. A prima facie

case cannot be established on a one-size-fits-all basis. Jones v.

School Dist. of Philadelphia, 198 F.3d 403, 411 (3d Cir. 1999).

Indeed, we have often remarked that        “‘the nature of the

required showing’ to establish a prima facie case of disparate

treatment by indirect evidence ‘depends on the circumstances of

the case.’ ” Torre v. Casio, Inc., 42 F.3d 825, 830 (3d Cir.1994)

(citing Massarsky v. General Motors Corp., 706 F.2d 111, 118

n. 13 (3d Cir.), cert. denied, 464 U.S. 937 (1983)). Compare

Cline v. Catholic Diocese of Toledo, 206 F.3d 651, 658 (6th Cir.

2000) (setting forth elements of a prima facie case of pregnancy

discrimination) with Peletier v. United States, 388 F.3d 984, 987

                           Page -14-
(6th Cir. 2004) (setting out elements of a prima facie case of

gender discrimination).

       We have cautioned that “the elements of that prima facie

case must not be applied woodenly, but must rather be tailored

flexibly to fit the circumstances of each type of illegal

discrimination.” Geraci v. Moody-Tottrup, Int'l, Inc., 82 F.3d

578, 581 (3d Cir. 1996). Moreover, the Supreme Court has

cautioned that the prima facie requirement for making a Title

VII claim “is not onerous” and poses “a burden easily met.”

Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 253

(1981); see also Scheidemantle v. Slippery Rock Univ., State

Sys. of Higher Educ., 470 F.3d 535, 539 (3d Cir. 2006). The

prima facie phase of discrimination litigation “merely serves to

raise a rebuttable presumption of discrimination by ‘eliminating

the most common nondiscriminatory reasons for the employers

treatment’ of a plaintiff.” Burdine, 450 U.S. at 253-54.

                           Page -15-
                                1.

       We have previously indicated that establishing a prima

facie case of pregnancy discrimination differs from establishing

a prima facie case of gender discrimination. In Geraci, we

wrote that

       were Geraci alleging that [her employer]
       terminated her solely because she is a woman, she
       could make out her prima facie case by merely
       showing that she is a member of a protected class,
       that she was qualified for her position and that she
       was discharged under conditions that give rise to
       an inference of unlawful discrimination.

82 F.3d at 580. We modified the first element of a prima facie

case of pregnancy discrimination to require that an employer

have actual knowledge of an employees’ pregnancy, reasoning

that “pregnancy, of course, is different in that its obviousness

varies, both temporally and as between different affected

individuals.” Id. at 581. Therefore, in a case alleging pregnancy

discrimination, to raise an inference of any unlawful discharge

                            Page -16-
a plaintiff must adduce evidence that she was pregnant, and, that

the employer knew it. Id. at 580-81; accord Prebilich-Holland

v. Gaylord Entm’t. Co., 297 F.3d 438, 444 (6th Cir. 2002).

Because we did not need to address the remaining elements of

the prima facie case of pregnancy discrimination in Geraci, we

must do so here.

       The next two elements of the prima facie case remain the

same as those of gender discrimination. The plaintiff must be

qualified for her job and she must have suffered an adverse

employment decision.      The fourth element requires that a

plaintiff show some nexus between her pregnancy and the

adverse employment action. The nexus between a plaintiff’s

pregnancy and an adverse employment action raises an inference

of discrimination.

                               2.



                           Page -17-
       Neither party disputes that Doe has met her burden on the

first three elements of a prima facie pregnancy discrimination

case: 1) she is or was pregnant and that her employer knew she

was pregnant; 2) she was qualified for her job; and, 3) she

suffered an adverse employment decision.       It is the fourth

element that is in dispute, namely whether there is some nexus

between her pregnancy and her employment termination that

would permit a fact-finder to infer unlawful discrimination.

       The evidence most often used to establish this nexus is

that of disparate treatment, whereby a plaintiff shows that she

was treated less favorably than similarly situated employees who

are not in plaintiff's protected class. See Iadimarco v. Runyon,

190 F.3d 151, 162 (3d Cir. 1999); see also In re Carnegie

Center Associates, 129 F.3d at 297. Although we have held that

“the PDA does not require that employers treat pregnant

employees better than other temporarily disabled employees” In

                           Page -18-
re Carnegie Center, 129 F.3d at 295, the PDA does require that

employers treat pregnant employees no worse. Comparing Doe

to other non-pregnant workers who were temporarily disabled,

we conclude that Doe has provided sufficient evidence to satisfy

the fourth element of the prima facie case and has thus raised an

inference of discrimination sufficient to defeat summary

judgment.

                               3.

       Our factual analysis starts with CARS’ somewhat less

than compassionate leave policies. A memorandum authored by

Kohl reveals that CARS employees were given no personal or

sick leave. After one year on the job, employees were given five

days’ paid vacation. After five years’ employment, they were

given ten days. Any time taken off during a work day was to be

deducted from the employee’s vacation time or be unpaid.



                           Page -19-
        Kohl testified that when an employee is so ill that he or

she cannot work, CARS required the employee or spouse to call

him or another designated supervisor on a daily basis.

Employees could also arrange in advance if they knew that their

illness or condition would entail missing more than one day’s

work. Kohl also acknowledged that there are circumstances

where it is not necessary to call each day, particularly in

situations where it is clear from the nature of the illness or injury

that the employee cannot work. This statement contradicted

Kohl’s statements to the EEOC wherein he testified to the

EEOC investigator that employees “needed to call off every

day.”

        The record shows that different CARS employees were

treated differently. Mike King, for example, suffered a heart

attack while he was employed by CARS and testified that,

although he or his wife did call to tell Kohl he was still in the

                             Page -20-
hospital, they did not do so daily, and that he was paid during his

absence. King missed two and a half days of work due to his

heart attack. Babich also testified that King's wife called in once

to tell the office how he was doing, but that no one called every

day.

       Another employee, Bruce Boynton, left work in the

middle of the day and admitted himself into a psychiatric

hospital. Kohl called Boynton while he was in the hospital and

told him to report back to work or be fired.          On another

occasion, Boynton went to the emergency room after work. He

called Kohl the next morning and called at least once more

during the three days he missed for a hernia and back problem.

       The testimony of Alivia Babich, Kohl’s secretary,

confirms this disparate treatment. Babich testified that for every

employee, CARS had a “separate set of rules” and that there was

no uniformly enforced rule concerning the use of vacation or

                            Page -21-
sick time. She specifically indicated that there was no rule at

CARS which required an employee who was sick to call the

company every day to report that they would miss work due to

illness.   Babich also testified that when CARS employee

Michael King suffered a heart attack, neither King nor his wife

called-in every day. Further, Babich testified that at least two

other employees who missed work due to illness were not

required to telephone the company every day. See Appendix at

215-216.     This testimony indicates that although other

employees were not expected to call the office every day, Doe’s

employment was terminated for precisely this reason. This

testimony alone satisfies Doe’s burden of establishing that other

employees who were similarly situated were treated differently

than her. But, there is more.

       The District Court dismissed this discrepancy because

none of these employees reported to Kohl — they had other

                           Page -22-
supervisors. Whether these other employees had other

supervisors is irrelevant – based on Kohl’s own testimony in

which he indicates that he and he alone could give employees

permission to be off sick. In his deposition, he testified:

       Q:            . . . was there a policy [regarding
                     sick leave and calling-in]?
       A:            Yes, you had to call in to make
                     somebody aware that you weren’t
                     coming in or when you planned on
                     coming back.
       Q:            Who did you need to call?
       A:            Myself.
       Q:            Was it acceptable to call anybody
                     else?
       A:            If I wasn’t there, Mr. Tedesco
                     would have been.
       Q:            Would it have been acceptable to
                     call Alivia Babich?
       A:            No.
       Q:            Would it have been acceptable to
                     call Leona Dunnett?
       A:            No.
       Q:            Did you have to call in yourself? If
                     you, if you were unable or sick,
                     could you have a spouse call?
       A:            Absolutely.


                            Page -23-
Appendix at 103-104.        According to this testimony, all

employees had to receive permission from Kohl to be off sick

and that the discretion was his alone to grant or deny permission

to miss work when an employee was sick. It is irrelevant that

the other employees in question (King, etc.) had other

supervisors. Babich did report directly to Kohl and did not call

every day or give a precise return date when she was out. The

District Court found that Doe could not point to any evidence

from which a reasonable jury could find similarly situated

CARS employees were treated differently regarding calling off

work because they were sick. That finding is not supported.

Babich’s testimony as well as Kohl’s own testimony establishes

that the treatment given other employees differed from that

given to Doe.     This raises an inference of discrimination

sufficient to satisfy her minimal burden of establishing a prima

facie case.

                           Page -24-
       The District Court also indicated that these employees

had all made arrangements before missing work. There is

evidence, however, that Doe did exactly that. Her husband

testified that he called Kohl to request a week of vacation for his

wife to recover from her surgical procedure and that Kohl

agreed to the request. Doe’s husband testified that all of the

phone calls to Kohl were made from his father’s house. Doe’s

husband further testified that he talked to Kohl on Thursday,

August 10th and got Kohl’s permission for his wife to take a

vacation the following week. The District Court discounted this

testimony because telephone records do not show a phone call

from Doe’s father-in-law’s number to CARS telephone number.

Doe’s husband’s testimony on this point, however, at least raises

an issue of material fact. Doe testified that the call from her

father-in-law’s house may have originated from a cell phone as

“there was a lot going on at that time.” Appendix at 51-52.

                            Page -25-
       Additionally, Doe points to testimony of Leona Dunnett

to re-enforce the point. Leona Dunnett testified that on August

10th, Kohl asked her about coverage of the reception desk for

the following week:

       Q:             What was the substance of the
                      conversation [with Kohl]?
       A:             About coverage for the reception
                      desk for the following week. He
                      asked me if I had everything
                      covered.
       Q:             Did [Doe] regularly cover the
                      reception desk?
       A:             Yes.
       Q:             All day long?
       A:             No. Just for the lunch hour.
       Q:             What was said?
       A:             There was specific personnel that
                      he did not want answering the
                      phones, so I needed to rearrange
                      lunch schedules so that it was
                      covered without having those
                      persons answering the phones for
                      the following week.
       Q:             Did [Kohl] say that [Doe] would
                      not be in work for the next week?
       A:             He said we needed to arrange
                      coverage for the next week.

                           Page -26-
Appendix at 179. Doe points to this as confirmation that the

August 10th phone call did take place – Kohl wanted to make

sure that the telephones were covered because he knew Doe

would be off the following week.

      The District Court further found that Doe had not met

this fourth element of the prima facie case because the record

shows no discriminatory animus toward her for having an

abortion. Doe counters with the following testimony of Leona

Dunnett:

      Q:            What was the situation surrounding
                    your leaving CARS?
      A:            On a daily basis, I go into Mr.
                    Kohl’s office to check the
                    warranties, and I was there as he
                    and Alivia were working on
                    whatever, I was checking through
                    the warranties and Alivia said, “I
                    don’t know what all this secrecy
                    behind [the plaintiff] losing her
                    baby was.” And Mr. Kohl said
                    “ she didn’t w a n t to ta ke
                    responsibility.” Which upset me.

                          Page -27-
The District Court found these to be “stray remarks” and did not

give them much weight. True enough, we held in Ezold that

stray remarks by decision-makers, which were unrelated to the

decision-making process, are rarely to be given weight,

particularly if they are made temporally remote from the date of

the decision. See Ezold v. Wolf, Block, Schorr & Solis-Cohen,

983 F.2d 509, 545 (3d Cir. 1992). However, we later explained

that such remarks could provide background evidence that may

be critical to a jury’s determination of whether the decision-

maker was more likely than not acting out of a discriminatory

motive. Antol v. Perry, 82 F.3d 1291, 1302 (3d Cir. 2006). As

the Court of Appeals for the Eighth Circuit has opined,

“although ... stray remarks, standing alone, may not give rise to

an inference of discrimination, such remarks are not irrelevant.”

Fisher v. Pharmacia & Upjohn, 225 F.3d 915, 922 (8th Cir.

2000).

                           Page -28-
        Here, we focus on Kohl’s remarks in which he indicated

that Doe “did not want to take responsibility.” A finder of fact

could infer that Kohl was referring to Doe’s abortion because

before this remark, Babich was talking about her disagreement

with the “secrecy” surrounding Doe’s baby.        It is unclear,

however, what “responsibility” Kohl felt Doe should take. Kohl

may have been referring to Doe’s failure to take responsibility

for her selection of an abortion procedure. Kohl may have been

referring to Doe’s failure to take responsibility for her own job

termination.    Kohl’s commentary could also have been

insinuating that Doe did something to cause the loss of her own

baby.   Or, Kohl could have been castigating Doe for not

acknowledging the abortion because of an anti-abortion

environment at CARS or Kohl’s own personal beliefs about

abortion. What is clear is that this particular remark may raise

a reasonable inference that the abortion was a factor in

                           Page -29-
terminating Doe’s employment. Such comments are “surely the

kind of fact which could cause a reasonable trier of fact to raise

an eyebrow, thus providing additional threads of evidence that

are relevant to the jury.” Bevan v. Honeywell, Inc., 118 F.3d

603, 610 (8th Cir. 1997) (citations and quotations omitted)1

       Finally, Doe argues that her discharge only three working

days after having an abortion raises an inference of

discrimination because the temporal proximity between her

abortion and the adverse employment action is “unusually

suggestive.” We have held temporal proximity sufficient to

create an inference of causality to defeat summary judgment.




1.      Although Bevan was on appeal following a jury verdict
in favor of the plaintiff and the district court's denial of the
defendant's motion for judgment as a matter of law, the Supreme
Court in Reeves stated that the standard applied in reviewing a
judgment as a matter of law is identical to that applied in
reviewing a grant of summary judgment. See Reeves v.
Sanderson Plumbing Products, Inc., 530 U.S. 133, 147 (2000).

                            Page -30-
LeBoon v. Lancaster Jewish Cmty. Ctr. Ass’n., 503 F.3d 217,

232-233 (3d Cir. 2007). In assessing causation, we are mindful

of the procedural posture of the case. See id. at 279 n. 5 (“There

is ... a difference between a plaintiff relying upon temporal

proximity to satisfy her prima facie case for the purpose of

summary judgment, and to reverse a verdict.”) (internal citation

omitted).

       Here, Doe was fired on the day her baby was buried, just

three working days after she notified Kohl that she would have

to undergo an abortion. Because the District Court found Doe’s

discharge to coincide with her failure to “make further phone

calls to Kohl as he had asked her to do,” it reasoned that the

timing was not unusually suggestive of discrimination. The

temporal proximity, however, is sufficient here to meet Doe’s

minimal prima facie case burden as to the causal connection

element. See e.g. Fasold v. Justice, 409 F.3d 178, 189-90 (3d

                            Page -31-
Cir. 2005) (discussing a period less than one month and noting

that “a short period of time” may provide the evidentiary basis

of an inference of retaliation)).

       Summary judgment is to be used sparingly in

employment discrimination cases, especially where, as here, we

are viewing the case at first glance. Mindful that the plaintiff's

burden at this first stage is not particularly onerous, we conclude

that Doe has established a prima facie case.

                           C. Pretext

       The District Court held that even if Doe had established

a prima facie case, she failed to show that the nondiscriminatory

reasons for her employment discharge were pretextual. The

record refutes the holding. Once the plaintiff establishes a

prima facie case, the burden of production shifts to the employer

to articulate some legitimate, nondiscriminatory reason for the

adverse employment action. See McDonnell Douglas, 411 U.S.

                            Page -32-
at 802; see also Goosby v. Johnson & Johnson Med., Inc., 228

F.3d 313, 319 (3d Cir. 2000). When the plaintiff meets this

burden, the court's “factual inquiry then proceeds to a new level

of specificity.” Burdine, 450 U.S. at 255. The presumption of

discrimination established by the prima facie showing “simply

drops out of the picture.” St. Mary's Honor Ctr. v. Hicks, 509

U.S. 502, 511 (1993).

       If the defendant meets this burden, the plaintiff must then

show that the legitimate reasons offered by the defendant are

merely a pretext for discrimination. See Jones, 198 F.3d at 410.

In order to show pretext, a plaintiff must submit evidence which

(1) casts doubt upon the legitimate reason proffered by the

employer such that a fact-finder could reasonably conclude that

the reason was a fabrication; or (2) would allow the fact-finder

to infer that discrimination was more likely than not a

motivating or determinative cause of the employee's termination.

                            Page -33-
See Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994);

Chauhan v. M. Alfieri Co., Inc., 897 F.2d 123, 128 (3d Cir.

1990).    Put another way, to avoid summary judgment, the

plaintiff's evidence rebutting the employer's proffered legitimate

reasons must allow a fact-finder reasonably to infer that each of

the employer's proffered non-discriminatory reasons was either

a post hoc fabrication or otherwise did not actually motivate the

employment action (that is, that the proffered reason is a

pretext). See Anderson, 13 F.3d at 1124; Bodenheimer v. PPG

Indus., Inc., 5 F.3d 955, 958 (5th Cir.1993).

         Lastly, it is important to remember that the prima facie

case and pretext inquiries often overlap. As our jurisprudence

recognizes, evidence supporting the prima facie case is often

helpful in the pretext stage, and nothing about the McDonnell

Douglas formula requires us to ration the evidence between one

stage or the other. Farrell, 206 F.3d at 286; see also Iadimarco,

                             Page -34-
190 F.3d at 166 (explicitly referring to the evidence of the prima

facie case in finding evidence supporting pretext); Jalil, 873

F.2d at 709 n. 6 (“Although this fact is important in establishing

plaintiff’s prima facie case, there is nothing preventing it from

also being used to rebut the defendant's proffered explanation.”).

                                1.

        CARS maintains that it fired Doe because she abandoned

her job (the week she thought she was ‘on vacation’ following

the abortion and the funeral). Specifically, CARS asserts that

Doe was fired because neither she nor her husband called to

request Friday, August 11th or the week of August 14th off from

work.     Unexcused absence from work is a legitimate,

nondiscriminatory reason for terminating employment.

        Before the District Court and again before us on appeal,

Kohl asserts that he never received a telephone call from Doe’s

husband informing him that Doe would be off work on Friday

                            Page -35-
the 11th and would need vacation time for the week of the 14th.

As we noted earlier, that fact is subject to dispute from

contradictory evidence. Doe pointed to her husband’s testimony

to the contrary. The District Court discounted Doe’s husband’s

testimony, finding it “belied by the telephone records of calls

from [Doe’s husband’s] father’s telephone number.” Dist. Ct.

Op. at 12. Here, the District Court inappropriately narrowed

Doe’s husband’s testimony, who indicated that he may have

called from a borrowed cell phone. Appendix at 86-87. This

testimony is also backed-up by Doe’s own testimony that the

call “had to be from a cell phone” and that “ there was a lot

going on at that time.” Appendix at 51-52.

       Additionally, the testimony of Leona Dunnett could be

viewed by a fact-finder as substantiating Doe’s claim that the

call was made and that she received a week of vacation from

Kohl. Leona Dunnett testified that Doe’s husband called her on

                           Page -36-
Friday, August 11th and asked what he would need to do for

Doe to use vacation time for the week of August 14th. Dunnett

also testified that she explained to Doe’s husband that he would

need to request it from Kohl, and that she then transferred the

call to Kohl. She further testified that, after that call, Kohl

asked her to make sure she had the receptionist station covered

by other employees during the lunch hour for the week in

question (a task for which Doe was usually responsible). Kohl’s

awareness of a receptionist-coverage issue permits an inference

that he knew Doe would be on vacation that week.

       The District Court held that Doe produced no evidence

from which a reasonable jury could disbelieve CARS’ asserted

reason for firing her and concluded, instead, that she was

discharged for discriminatory reasons. The record refutes this

conclusion. This testimony creates a genuine issue of material



                           Page -37-
fact as to whether CARS’ proffered reasons for terminating

Doe’s employment were a pretext.

       Finally, the District Court did not believe that Doe had

pointed to any evidence which cast doubt on whether Kohl had

a good faith belief that Doe had abandoned her job.         The

conversation between Kohl and Babich, in which Kohl remarked

that Doe had not taken responsibility for her abortion indicates

that Kohl may have had other reasons for terminating Doe’s

employment than her “abandonment” of her job. These are

questions for a jury – not ones that should be resolved on

summary judgment. Doe produced testimony which creates

genuine issues of material fact, the resolution of which may lead

a jury to determine that CARS’ asserted reasons for discharging

her are pretext.




                           Page -38-
                             III.

       CARS has filed a cross appeal alleging that the District

Court improperly sealed the case. “[O]rders releasing sealed

material and denying a motion to unseal are collateral orders

within the meaning of 28 U.S.C. § 1291,”          Republic of

Philippines v. Westinghouse Elec. Corp., 949 F.2d 653, 658 n.

4 (3d Cir. 1991), and we review the grant or modification of a

confidentiality order for an abuse of discretion. Pansy v.

Borough of Stroudsburg, 23 F.3d 772, 783 (3d Cir. 1994).

There was no abuse of discretion. The record fully supports the

District Court's order.2


2.     CARS also challenges Does’ use of a pseudonym. We
acknowledge that the use of pseudonyms to conceal a plaintiff's
identity has no explicit sanction in the federal rules.
Nonetheless, the Supreme Court has given the practice implicit
recognition in two abortion cases, Roe v. Wade, 410 U.S. 113
(1973), and Doe v. Bolton, 410 U.S. 179 (1973). Although we
have yet to address the issue, the decision whether to allow a
                                                 (continued...)

                           Page -39-
                        IV. Conclusion

       Doe has established a prima facie case. Furthermore,

she has pointed to sufficient evidence from which a fact-finder

could infer that the CARS' non-discriminatory reason for firing

Doe was a pretext. The District Court’s order will be reversed

and the cause remanded for further proceedings not inconsistent

with this opinion.




2.      (...continued)
plaintiff to proceed anonymously rests within the sound
discretion of the court. See Doe v. Frank, 951 F.2d 320, 323
(11th Cir. 1992); Lindsey v. Dayton-Hudson Corp., 592 F.2d
1118, 1125 (10th Cir.), cert. denied, 444 U.S. 856 (1979). After
a careful review of all the circumstances of this case (including
the District Court’s thorough hearing), we cannot say the trial
court abused its discretion in granting Doe's motion to proceed
anonymously.